DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/28/2021 is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
None of the prior art, made of record, singularly or in combination, teaches or fairly suggests the features presented in the combined limitations of independent claims 1, 10 and 18, specifically the limitation stated as “calculate a total accumulated value for each region of the plurality of virtual regions, based on an accumulated use time for the region and at least one attribute value associated with driving of the region; set a boundary, which is positioned between the first region and the second region, of the second boundary, as a degradation boundary, when a difference value between a first total accumulated value, which is a total accumulated value of the first region, and a second total accumulated value, which is a total accumulated value of the second region, is greater than or equal to a specified threshold value”. The dependent claims 2-9, 11-17 and 19-20 are allowed for at least the same reason indicated above.
Hwang (US. Pub. No. 2008/0309602) is considered the closest prior art. Hwang discloses an electronic device comprising: a display including a first part where a size viewed from an outside is constant and a second part where a size viewed from the outside is variable; a display driver integrated circuit (IC) configured to control the display; a memory configured to store a degradation compensating algorithm for compensating for degradation of the display, and a processor operatively connected with the display driver IC and the memory; however, Hwang fails to disclose based on an accumulated value of red, green, blue (RGB) values applied to each frame displayed on a screen, acquire color information of each of the plurality of virtual regions, based on an accumulated use time for each of the plurality of virtual regions and the color information, calculate a plurality of total accumulated values of each of the plurality of virtual regions, set a boundary, which is positioned between the first region and the second region, as a degradation boundary, when a difference value between a first total accumulated value of the first region and a second total accumulated value of the second region is greater than or equal to a threshold value, and transmit degradation data including the degradation boundary to the display driver IC required for claim 1.
Xun (US. Pub. No. 2018/0018929) discloses an electronic device comprising: a display including a first part where a size viewed from an outside is constant and a second part where a size viewed from the outside is variable; a display driver integrated circuit (IC) configured to control the display; a memory configured to store a degradation compensating algorithm for compensating for degradation of the display, and a processor operatively connected with the display driver IC and the memory; however, Xun fails to disclose based on an accumulated value of red, green, blue (RGB) values applied to each frame displayed on a screen, acquire color information of each of the plurality of virtual regions, based on an accumulated use time for each of the plurality of virtual regions and the color information, calculate a plurality of total accumulated values of each of the plurality of virtual regions, set a boundary, which is positioned between the first region and the second region, as a degradation boundary, when a difference value between a first total accumulated value of the first region and a second total accumulated value of the second region is greater than or equal to a threshold value, and transmit degradation data including the degradation boundary to the display driver IC required for claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAN-YING YANG whose telephone number is (571)272-2211.  The examiner can normally be reached on Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571)272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NAN-YING YANG/Primary Examiner, Art Unit 2622